Order entered April 6, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00902-CV

                     GRACE SALAKO SMITH, Appellant

                                         V.

                          TIFFANY OWENS, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-05414-E

                                     ORDER

      The clerk’s and reporter’s records are past due.         Before the Court is

appellant’s March 30, 2022 motion for continuance explaining that she will be out

of the country until April 25. We GRANT the motion as follows. We ORDER

appellant to provide, by May 10, 2022, written verification that she has paid the

fee for both the clerk’s and reporter’s records. We caution appellant that failure to

provide written verification that she has paid the fee for the clerk’s record will

result in dismissal of the appeal for want of prosecution. See TEX. R. APP. P.
37.3(b). Should appellant pay the fee for the clerk’s record and fail to provide

written verification of payment for the reporter’s record, we further caution

appellant that we will order the appeal be submitted without the reporter’s record.

See id. 37.3(c).

      We DIRECT the Clerk of this Court to send a copy of this order to John

Warren, Dallas County Clerk; Brooke Wagner, Official Court Reporter for County

Court at Law No. 5; and, all parties.

                                            /s/    CRAIG SMITH
                                                   JUSTICE